Citation Nr: 0602050	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from May 1945 
to November 1945, and with the Special Philippine Scouts from 
June 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The Board has 
granted the appellant's motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 & Supp. 
2005) and 38 C.F.R. § 20.099(c) (2005).

The present request to reopen a claim was previously before 
the Board and remanded in September 2004.  All indicated 
evidentiary development has been conducted, and the 
appellant's claim is properly before the Board at this time.


FINDINGS OF FACT

1.  A September 1999 Board decision declined to find that new 
and material evidence had been received to reopen a claim for 
peptic ulcer disease.  The appellant was notified of the 
decision, and an appeal of the decision was not initiated.  
That was the last final decision, up to the present time, 
denying the appellant's claim for service connection for 
peptic ulcer disease.

2.  The evidence added to the record since the September 1999 
Board decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

Evidence submitted since the September 1999 Board decision 
declining to finds that new and material evidence was 
submitted to reopen the appellant's claim for service 
connection for peptic ulcer disease, is new and material; 
thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A service examination report dated in May 1946 shows the 
appellant had no complaints as to his abdominal viscera, and 
no defects were noted.  He was found fit for general duty.  
An August 1947 Affidavit for Philippine Army Personnel shows 
that, when the appellant was asked to provide a chronological 
record of wounds and illness incurred from December 18, 1941, 
to the date of return to military control, he replied, 
"None."  A February 1949 separation examination report 
shows the veteran's abdomen and viscera showed no significant 
abnormalities.  No defects or diagnoses were noted.

In sworn affidavits dated in November 1968, four of the 
appellant's fellow soldiers indicated that they knew the 
appellant to have been hospitalized from August to November 
1945 for a bleeding peptic ulcer.

A private hospitalization record dated from June to July 1968 
shows the appellant was admitted and diagnosed with a peptic 
ulcer.

Private hospitalization records dated from January to 
February 1972 show the veteran was admitted and diagnosed 
with peptic ulcer and gastric ulcer.

In an August 1972 private treatment record, F.F., M.D., 
indicated that the appellant's illness began in January 1951 
as pain over the epigastric region most marked when hungry.  
The tentative diagnosis was chronic peptic ulcer disease.

A May 1975 private hospital record shows treatment for a 
pyloric ulcer with a partial obstruction.

A December 1975 private hospital record shows the veteran was 
admitted and diagnosed with acute gastritis and status post 
antrectomy.

A May 1978 private hospital record shows the veteran was 
admitted for epigastric pain and diagnosed with bilateral 
vagotomy and gastrojejunostomy.

In April 1993, the appellant testified at a hearing at the 
RO.  His representative contended that the appellant was only 
given a cursory examination upon separation in 1949.  He 
stated he first saw a doctor for his ulcer in 1951.  The next 
time was in 1961.  He continued to receive treatment for his 
ulcer.

In an August 1995 affidavit, P.R., M.D., indicated that the 
appellant was hospitalized in October and November 1950 for 
treatment of a peptic ulcer.

An August 1999 private hospital record shows the appellant 
was treated for peptic ulcer disease.

The preceding evidence was of record at the time of the 
Board's September 1999 decision.

Evidence submitted after the September 1999 Board decision 
includes duplicates of the previously submitted November 1968 
affidavits.

In a November 2001 written statement, P.E., M.D., stated that 
the veteran was a guerrilla during World War II and subject 
to a lot of stress.  After the war, he began to have a 
bleeding ulcer, which was now status post surgery.  It had 
gotten worse.  Dr. E's private treatment records dated from 
October 2001 to September 2005 show treatment for peptic 
ulcer disease.

October 2003 private hospitalization records show the veteran 
was admitted and diagnosed with abdominal pain and 
constipation.

In a December 2003 written statement, Dr. E indicated that 
the veteran was a guerrilla during World War II.  He was 
starved, malnourished, and exposed to bad weather.  
Consequently, he developed a bleeding gastric ulcer.  Before 
the end of the war, he experienced epigastric pain and 
vomiting.  Dr. E opined that this was service-connected.

In a January 2004 written statement, L.O., M.D., indicated 
that the appellant was his patient, and he had a diagnosis of 
peptic ulcer.

In an April 2004 written statement, A.K., M.D., indicated the 
veteran was his patient.  He had severe peptic ulcer disease, 
which flared up periodically.

In a July 2004 written statement, Dr. E indicated that the 
veteran's peptic ulcer was probably service-connected as a 
result of his guerrilla experience.

In a November 2004 written statement, E.R., M.D., indicated 
the veteran was examined by two physicians due to chronic 
epigastric pain, on and off, which resulted in loss of 
appetite.  The diagnosis was chronic peptic ulcer disease. 

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a May 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) and March and May 2004 
and October and November 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2003 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Applicable Law/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's peptic ulcer disease is one of those 
disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The evidence associated with the appellant's claims file 
before and after the September 1999 Board decision was 
summarized above.  In that decision, the Board determined 
that all new evidence that had been submitted was either 
duplicative of previously submitted evidence or cumulative of 
previously submitted evidence that showed current treatment 
for the appellant's peptic ulcer disease, but failed to show 
it was related in any way to service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for peptic ulcer disease.  The 
majority of the medical evidence submitted consists of 
current treatment records showing the veteran was diagnosed 
with peptic ulcer disease.  These records are cumulative of 
the numerous other records, already a part of the appellant's 
claims file, which show that he has a current diagnosis of 
this disease.  Therefore, while these records do constitute 
new evidence, in that they were not of record at the time of 
the previous decision, they are not material because they do 
not bear directly and substantially on the issue at hand.  In 
this regard, these reports do not demonstrate that the 
appellant has peptic ulcer disease that is of in-service 
origin, or even arose within the first post-service year.

The Board notes the various written statements submitted by 
Dr. E regarding the origin of the appellant's peptic ulcer 
disease.  In a December 2003 statement, he indicated the 
appellant's epigastric pain began before the end of the war.  
In a July 2004 statement, he indicated the appellant's peptic 
ulcer disease was probably service connected.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review the written statements of Dr. E 
appear to support the appellant's claim and constitute new 
and material evidence, a close reading shows that they do 
not.  The opinions are both equivocal and speculative and, at 
most, do little more than propose that it is possible the 
appellant's currently diagnosed peptic ulcer disease arose 
in, or shortly after, service.  Dr. E did not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the appellant's case.  Nor did he 
review the claims file, which contains the appellant's 
history.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  These stated opinions, then, fall short of 
constituting new and material evidence to reopen the 
appellant's claim.

The Board also notes that, while Dr. E relates the veteran's 
peptic ulcer disease to an origin in service, there is no 
evidence that Dr. E obtained this information from any source 
other than the veteran.  Indeed, he could not have obtained 
it from the appellant's service records, because they are 
silent for any abdominal complaints or symptoms.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, none of the new evidence provides 
competent information to link the appellant's currently 
diagnosed peptic ulcer disease to his military service or any 
incident that occurred therein.  Therefore, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between in-service symptomatology and current 
diagnosis.

With regard to the assertions of the veteran that his peptic 
ulcer disease was incurred in service, we certainly respect 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for peptic ulcer disease.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  It having been found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for peptic ulcer disease is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


